Motion for a stay granted and the interim stay contained in the order to show cause, dated March 23, 1960, is continued *829pending the hearing and determination of the appeal on condition that the petitioner timely pays the current rent and on the further condition that the petitioner-appellant procures the record on appeal and appellant’s points .to be served and filed on or before April 26, 1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, M. M. Prank, Valente and McNally, JJ.